DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-12 are pending. Claims 1, 8, and 9 stand amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dominici (US 20140160577 A1) in view of Klug (US 20180267309 A1, of record).
Regarding claim 1 and 10-11, Dominici teaches an optical arrangement (Figs. 1 and 2 depicting basics of imager, collimator, and light guide with Fig. 2 showing plural parallel facets for expanding aperture; Figs. 10 and 11 and ¶51-59 showing a multiple waveguide aperture multiplier i.e. waveguides 30, 40, 50 changing propagation direction including where 50 has two pairs of external faces and 40 couples out to the eye) comprising: (a) an image projector (1) configured to project image illumination corresponding to a collimated image via an output surface (by collimator 2); (b) an optical aperture expansion (Fig. 2, where plural parallel facets ) arrangement comprising at least one waveguide having at least one pair of parallel external faces (Figs. 1 and 2), said image illumination propagating within said at least one waveguide by internal reflection at said at least one pair of external faces (as in Fig. 1, collimated image illumination 11), said optical aperture expansion arrangement including a plurality of mutually- parallel partially-reflective surfaces within said at least one waveguide (Fig. 2 and ¶3, semireflective plates 12), said plurality of partially-reflective surfaces being deployed within said waveguide and angled at an oblique angle to said at least one pair of external faces (Fig. 2), said image illumination being progressively redirected  outwards from a coupling-out region of the optical aperture expansion arrangement towards a viewer (Figs. 1 and 2, 10 and 11, ¶2 and ¶43, toward eye of user). 
Dominici is silent concerning the type of display imager and whether the light is polarized and depolarized, i.e. does not explicitly show said image projector comprising at least one polarizing element such that an entirety of said image illumination propagating from said at least one polarizing element towards said output surface is polarized with a single polarization, or (c) a depolarizer deployed in a path of said image illumination after said at least one polarizing element of said image projector and before said at least one waveguide.  
However, liquid crystal displays and their use of polarized light are well known. Klug explicitly shows polarization of light for a spatial light modulator (e.g. an LCD per ¶69) (Fig. 23, by polarizer 2072), and depolarization of the resulting image (by depolarizer 2076) before coupling into a waveguide (2090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known illumination details of Klug to supply a depolarized image to the optics of Dominici and thereby achieved a predictable aperture multiplication of the depolarized light by the semireflective plates of Dominici.
Regarding claim 8, the modified Dominici teaches he optical arrangement of claim 1, and further discloses wherein said plurality of mutually-parallel partially- reflective surfaces is located at said coupling-out region and provides a coupling-out arrangement that progressively deflects the image illumination towards the viewer (Figs. 1 and 2, ¶3). 
Regarding claim 12, the modified Dominici teaches the optical arrangement of claim 1, and further discloses wherein said at least one polarizing element of said image projector comprises at least one polarizing beam splitter (Klug, ¶100).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Dominici as applied to claim 1 above, and further in view of Saito (US 20190137818 A1, effective 2016).
Regarding claim 2 and 3, the modified Dominici teaches the optical arrangement of claim 1, and fairly suggests wherein said depolarizer is a passive depolarizer (passive is fairly assumed in the absence of active disclosure).
Saito explicitly shows a passive birefringent depolarizer in use for a waveguide (¶13, ¶31, ¶45).
It would have been obvious to one of ordinary skill in the art to effect a predictable depolarization result in the device of the modified Dominici by simply substituting the prior art depolarizer of Saito.
Regarding claim 4, the modified Dominici teaches the optical arrangement of claim 1, and discloses a depolarizer as cited above, but does not explicitly show wherein said depolarizer is a depolarizer selected from the group consisting of: a Cornu depolarizer; a Lyot depolarizer; and a wedge depolarizer.
Applicant’s specification discloses these depolarizer types without further definition. Saito explicitly shows a passive birefringent depolarizer in use for a waveguide (¶13, ¶31, ¶45), and Official Notice is taken that each of the recited passive depolarizers are immediately verifiably well known passive depolarizers.
Absent any criticality of the use of such well known species, it would have been obvious to one of ordinary skill in the art to have utilized the claimed depolarizers and attained a predictable depolarization result.
Regarding claim 5 and 6, the modified Dominici teaches the optical arrangement of claim 1, but does not explicitly show wherein said depolarizer is an active depolarizer.
Saito explicitly shows wherein said depolarizer is an active depolarizer (¶45) switchable in its polarization rotation (¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the active liquid crystal depolarizer of Saito in the device of the modified Dominici for the purpose of depolarizing the image in sync with the modulation and thereby attaining a predictable projection result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Dominici as applied to claim 6 above, and further in view of Tam (US 20170255012 A1).
Regarding claim 7, the modified Dominici teaches the optical arrangement of claim 6, wherein said image projector projects a video image with a frame rate, and wherein the depolarizer alters a state of said at least one liquid crystal element at a cycle rate that is greater than said frame rate.
Tam, in an analogous field of endeavor toward wearable displays of multiple image frames, explicitly shows wherein said image projector projects a video image with a frame rate, and wherein the depolarizer alters a state of said at least one liquid crystal element at a cycle rate that is greater than said frame rate (¶130, synchronizing retardation i.e. polarization rotation with the multiple frames with varying subpixel displacement, i.e. higher rate than per frame, thus achieving higher resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the modified Dominici’s polarization in sync with the displayed images according to the teachings of Tam for the purpose of displaying a higher resolution.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominici as applied to claim 1 above, and further in view of Hirayama (US 20070070859 A1).
Regarding claim 9, the modified Dominici teaches the optical arrangement of claim 1, but does not explicitly show wherein said plurality of mutually-parallel partially- reflective surfaces is located at said coupling-out region and provides a coupling-out arrangement that progressively deflects the image illumination towards the viewer. 
HIrayama explicitly shows said plurality of mutually-parallel partially reflective surfaces (11b) is located at said coupling out region i.e. an out coupling hologram (13a, 22a), i.e. a diffractive optical element (Fig. 2 and 33, ¶116 and ¶175-176; ¶155 indicates films 13a and 22a have the same holographic i.e. diffractive structure), where the out coupling hologram is used alongside at least one partially reflecting surfaces (11b), and provides a coupling-out arrangement that progressively deflects the image illumination towards the viewer (¶175, increasing the exit pupil by progressive reflection by 11b, i.e. aperture multiplication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the diffractive optical element of Hirayama in the coupling out  device of the modified Dominici for the purpose of coupling out the image beam for viewing by the eye.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. Specifically, Dominici (US 20140160577 A1) is set forth to provide a plurality of partially reflective surfaces embedded within a waveguide to progressively couple out a collimated image. However, Applicant’s remarks concerning Klug are responded to below in an effort toward favorable and expeditious prosecution. 
In response to applicant's argument that Klug’s polarizer and depolarizer must be employed to mix two images, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Dominici teaches the waveguide of claim 1 but is silent concerning polarization and depolarization of image light, while Klug teaches that image light is polarized for modulation and depolarized for propagation by a waveguide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known illumination details of Klug to supply a depolarized image to the optics of Dominici and thereby achieved a predictable aperture multiplication of the depolarized light by the semireflective plates of Dominici. Applicant’s arguments concerning the dependent claims depend materially from those responded to above, and are addressed on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872